internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc dom p si br 7-plr-107866-99 date date legend decedent personal representative estate charity date date dear we received your representative’s letter of date seeking a ruling to determine if a bequest from the decedent to charity qualifies for an estate_tax charitable deduction under sec_2055 of the internal_revenue_code this letter responds to your request the represented facts are as follows decedent created her last will and testament on date decedent died on date article vi of decedent’s last will and testament provides that the decedent gives devises and bequeaths all the rest residue and remainder of decedent’s property and estate real personal including securities stocks mutual_fund monies etc or mixed with which decedent may die seized and possessed wheresoever located and situated as follows to charity to be used in furtherance of its charitable and benevolent work article vi further provides that should charity not exist at the date of decedent’s death or should a bequest to charity no longer qualify for an estate_tax charitable deduction under the internal_revenue_code as then amended decedent gives the rest residue and remainder herein bequeathed to such one or more organizations that qualify for an estate_tax charitable deduction under the internal_revenue_code as then amended as decedent’s personal representative shall select in its sole discretion from date through the present charity has been listed as a charitable_organization in successive annual editions of internal_revenue_service publication no decedent’s personal representative requests a ruling that the bequest from the decedent to charity qualifies for the estate_tax charitable deduction under sec_2055 sec_2033 provides that the value of the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of his death sec_2055 provides in part that for purposes of the tax imposed by sec_2001 the value of the taxable_estate shall be determined by deducting from the value of the gross_estate the amount of all bequests legacies devises or transfers to or for_the_use_of any corporation organized and operated exclusively for religious charitable scientific literary or educational_purposes including the encouragement of art or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment and the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private stockholder or individual which is not disqualified for tax exemption under sec_501 by reason of attempting to influence legislation and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office revproc_82_39 1982_2_cb_759 provides the extent to which contributors may rely on the listing of an organization in publication no cumulative list of organizations described in sec_170 of the internal_revenue_code for purposes of deduction contributions under sec_170 of the code and for making grants under sec_4945 revproc_82_39 also provides that sec_170 of the code with certain limitations allows deductions for federal_income_tax purposes of contributions or gifts made to or for_the_use_of an organization that qualifies as an organization described in sec_170 in order for contributions by donors to be deductible the organization must qualify at the time of the contribution revproc_82_39 further provides that once an organization has received a final ruling and determination_letter classifying it as an organization described in sec_509 or the status of contributors and grantors to such organizations under sec_170 sec_545 sec_556 sec_642 sec_4942 sec_4945 sec_2055 sec_2106 and sec_2522 will not be affected by reason of a subsequent revocation by the service of the organization's classification as described in sec_509 or until the date on which notice of change_of status is made to the public in this case charity has been listed in pub no as a tax exempt charitable_organization from date to the present the decedent died on date based on revproc_82_39 the decedent’s estate is entitled to rely on the information in pub no revproc_82_39 does not specifically address the deductibility under sec_2055 of contributions to charities other than private_foundations however contributions to public_charities are as protected as contributions to private_foundations and the good_faith rule protects the estate_tax deductibility of contributions to a charity if the charity is listed in pub no at the time the transfer is made therefore we conclude that the property the decedent bequeathed to charity is includible in the estate of the decedent under sec_2033 and qualifies for a charitable deduction under sec_2055 except as ruled above no opinion is expressed or implied as to the federal tax consequences of this transaction under any other provision of the code the ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this ruling should be attached to the taxpayer’s tax_return filed for the year in which the transaction referred to in this ruling is completed sincerely christine e ellison branch chief branch office of the assistant chief_counsel passthroughs and special industries
